—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered on or about January 25, 2000, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
*41Although the vehicle driven by defendant-appellant Nicoletta Argyros was struck from behind by plaintiffs’ vehicle after plaintiffs’ vehicle was struck from behind by a third vehicle, the record discloses a factual issue as to whether, at the time of the accident, the Argyros vehicle had suddenly stopped in a moving lane of traffic and, accordingly, as to whether negligent operation of the Argyros vehicle contributed to plaintiffs’ harm (see, Migdol v Striker, 215 AD2d 358; see also, Tann v Herlands, 224 AD2d 230). Concur — Tom, J. P., Mazzarelli, Lerner, Rubin and Friedman, JJ.